UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 30, 2009 KAHZAM, INC. (Exact Name of Registrant as Specified in Charter) CENTAURUS RESOURCES, INC. (Former Name of Registrant) Delaware 333-146344 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 1515 South Federal Hwy., Suite 100 Boca Raton, FL 33432 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 561-549-3131 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 CURRENT REPORT ON FORM 8-K KAHZAM, INC. September 30, 2009 TABLE OF CONTENTS Page Item 2.01. Completion of Acquisition or Disposition of Assets 3 Item 3.02. Unregistered Sales of Equity Securities 29 Item 5.01. Changes in Control of Registrant 29 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers 30 Item 5.06. Change in Shell Company Status 30 Item 9.01. Financial Statements and Exhibits 30 2 Item 2.01. Acquisition Or Disposition Of Assets On May 12, 2009, theRegistrant acquired 100% of the issued and outstanding capital stock of Kahzam, Inc., a Florida corporation, in exchange for the issuance of 4,000,000 shares of Common Stock of the Registrant. Kahzam, Inc. is an emerging presence in the global pay per click (“PPC”) search engine and Web portal field. The company is headquartered in Boca Raton, FL with additional offices in Phoenix, AZ and plans to establish offices in New York City, Los Angeles, Washington, D.C. and Chicago. Kahzam maintains a vast index of Web sites and other online content that is freely available via the search engine to all Internet users. This automated search technology helps anyone obtain nearly instant access to relevant information from our extensive index. The audited financial statements of Kahzam, Inc. for the periods ended December 31, 2007 and December 31, 2008 are set forth as Exhibit 99.1 to this Form 8-K. Description of Our Company and Predecessor Kahzam, Inc. was originally incorporated in July, 2007 as Centaurus Resources, Inc., a Delaware Corporation (“the Company”).On May 12, 2009, the Company acquired 100% of the issued and outstanding Common Stock ofKahzam, Inc., a Florida Corporation, in exchange for 4,000,000 Shares of the Company’s Common Stock.Following this acquisition, the Company completed a statutory merger, which became effective on May 31, 2009, and the name of the Company was changed to Kahzam, Inc. (a Delaware corporation).Simultaneously with the merger, each Share of issued and outstanding Common Stock of the Company was exchanged for three Shares of new Kahzam, Inc. Common Stock.As a result of these transactions, as of June 1, 2009 the Company has 19,500,000 Shares of Common Stock issued and outstanding. The Company’s executive offices are located at 1515 South Federal Highway, Suite 100, Boca Raton, FL 33432.The telephone number is 561-549-3131, and the fax number is 561-393-8505.The Company’s principal website is www.kahzam.com. DESCRIPTION OF BUSINESS Unless the context otherwise requires, “we,” “our,” “us” and similar expressions refer to Kahzam, Inc. separately prior to the closing of the share exchange transaction. Overview of our Business The Company is an emerging presence in the global pay per click (“PPC”) search engine and Web portal field, utilizing our “Kahzam” trademark. We are headquartered in Boca Raton, Florida with additional offices in Phoenix, AZ and we plan to establish offices in New York City, Los Angeles, Washington, D.C. and Chicago within the next twelve months. 3 We maintain a vast index of Web sites and other online content that is freely available via the search engine to all Internet users. Our automated search technology helps anyone obtain nearly instant access to relevant information from our extensive index. Our Company is assembling a team of experienced professionals from the world’s most respected, top-tier marketing and advertising firms. They exemplify leadership, optimism and determination, and possess the qualities critical to success: a disciplined approach, a focus on accountability, self-confidence, trust and an exceptional capacity to balance short-term results with long-term goals. OUR MARKETING PLAN A primary objective is to build the leading search and portal company focused on serving membership-driven organizations in the association and affinity group space. Kahzam will develop and deliver indispensable experiences and benefits to these organizations and their members, employees and business partners via a proprietary, secure, “white-label” technology platform. A broad range of advanced multimedia, social networking, information distribution, e-commerce and advertising capabilities will provide the flexibility and reliability to meet the most demanding enterprise needs.Kahzam’s comprehensive technical support team ensures maximum results and value for users, clients, publishers, developers and marketers alike. By providing a platform that unifies search and multimedia technology, content, and community development, and enables personalization and integration across multiple platforms and devices, Kahzam products and services can deepen the engagement of new and existing users. This, coupled with the growth of the Internet as an advertising medium, may lead to consistent and significant revenue growth.Similarly, Kahzam is specifically designed to help associations and affinity groups achieve higher revenues and member satisfaction. In addition to providing a broad range of services to associations and affinity groups, Kahzam will also offer superior online search functions, with enhanced privacy and security, for individual consumers.In addition, Kahzam will license its proprietary search function to Web sites that want to include a “Powered by Kahzam” search functionality within their domain. KEY MARKETING CONSIDERATIONS Search Portal Market Readiness Kahzam believes that current marketplace and industry fundamentals provide an ideal environment for the strategic expansion of its search portal operations. Targeting the association/affinity group and privacy markets, Kahzam’s goal is to gain 1% of the total search engine market share. 4 Association Market Readiness The current economic downturn has triggered restructurings and consolidations in the association/affinity group sector. As a result, more and more associations are actively searching for additional ways to improve member services and generate additional non-dues income. Kahzam believes this creates an immediate and significant market opportunity. Market research Marketer Readiness Direct-response tactics such as online search activities continue to experience growth, even in this economy. According to advertising agencies, media buyers, publishers and third-party Internet monitoring organizations, marketers continue to shift an increasing percentage of budget dollars to digital channels. Online and-Search-Engine advertising is one of the fastest growing, most accountable and cost-effective methods of advertising available. Key Business Partners in Place The company has secured agreements with key, synergistic media, marketing, market research, public relations, strategic planning, search engine optimization, financial services, and database business partners. Kahzam will continue to identify, target and pursue relationships with individuals and organizations that can increase its diversity and profitability. Key Strategic Plans Complete Kahzam has completed a comprehensive Strategic Development Plan, which includes a strong, integrated public relations and marketing plan to bring Kahzam to market rapidly and position it for sustained, long-term growth. Customer Acquisition Based on market growth and demand analysis, Kahzam expects to secure a minimum of 20 association clients by the end of 2009 and 80-100 clients in 2010, and to expand to 180-200 affinity groups by the end of 2011. OUR STRATEGIC DEVELOPMENT PLAN Defining Kahzam’s Markets The Strategic Development Plan provides an analysis of the current, highly competitive consumer search market, as well several potential niche markets that were discussed during the workshop. According to the December 2008 Core Search Report, among the top search engines: · Consumers chose Google sites for more than 8 billion of the total 12.7 billion total searches conducted during this month – 63.5% of all searches among the top five search entities · Yahoo sites totaled 20.5% (2.6 billion) searches and totaled Microsoft 8.3% (1.1 billion) searches, while Ask Network and AOL, LLC registered 3.9% (488 million) and 3.8% (478 million) respectively 5 While the overall number of searches continues to increase by 3-4% each month, there is little competition between the top search engines. Only Google is gaining new market share, despite aggressive new product and service offerings from Yahoo, Microsoft and Ask.com. The vast number of individual consumers has established a preference for one of these top search engines. Ask.com’s recent and disastrous $100 million ad campaign proved that consumers have little need to switch from one search engine to another. They are comfortable and satisfied with the results of whatever company they currently use. Not even mounting concerns, raised by the government and the media, about the privacy and security of personal information obtained through the search process and retained by the search companies, have adversely impacted mass-market consumer search usage. Instead, those consumers who desire a private and secure search portal remain a relatively small subset of the total search market. Small, but valuable nonetheless. However, Kahzam has identified one “niche” market that can yield rapid and substantial market penetration, sustained growth and potentially massive audience aggregation – the Association market. The scope and size of this virtually untapped market is impressive. There are nearly 1.8 million Associations and association-like, membership-driven organizations in the following ready-made market segments: · Trade, Business and Commercial · Environmental and Agricultural · Legal, Governmental, Public Administration, and Military · Engineering, Technological and Natural/Social Sciences · Educational · Cultural · Social Welfare · Health and Medical · Public Affairs · Fraternal, Nationality, and Ethnic · Religious · Veterans', Hereditary and Patriotic · Hobby and Avocational · Athletic and Sports · Labor Unions, Associations, and Federations · Chambers of Commerce and Trade and Tourism · Greek and Non-Greek Letter Societies, Associations, and Federations · Fan Clubs 6 According to the American Society of Association Executives (ASAE), Associations generate more than $33 billion in revenue nationally and hold more than $50 billion in assets (2006). Clearly, the Association market represents a series of enormous marketing opportunities for any business with a product and/or service that benefits both the Association and the member, and that can easily be tailored to meet a wide range of specific needs. The Kahzam Association Solution The Association/Affinity Group space represents a windfall opportunity – an enormous market (comprised of thousands of highly-defined segments) that is searching for a wide range of Web-delivered solutions that benefit their members and other stakeholders. This traditionally conservative market is becoming ever more receptive to new technology and new relationships with appropriate marketers (via advertising, e-commerce and sponsorships) that help gain and retain members and generate additional, non-dues income. By developing and offering a comprehensive, “white-label version of its “standard” search/portal solution with features, functions, content and messages that can be customized to the needs of individual Associations and Affinity Groups, Kahzam has an unprecedented opportunity to satisfy, own and grow this market. Using this strategy, Kahzam can rapidly achieve significant market share, aggregate a large, segmented, “captive” and loyal user base, and monetize portal usage through multiple revenue streams. The benefits to both Associations and Kahzam are clear: · The Association appears as if it is providing the portal’s comprehensive and valuable suite of services to their members at no charge, thus increasing the real and perceived value of Association membership and strengthening their Association Value Equation · The Association realizes additional, alternate, non-dues income (from shared advertising and e-commerce revenue) at little or no expense · The Association can apply these revenues to help cover the costs of operations, the delivery of additional services, and/or to help reduce member dues · Kahzam will gain access to each Association’s member, vendor, strategic partner and sponsor base, and the various revenue streams they enable · And Kahzam can achieve all of this without incurring the costs of direct competition with other established, mass-market search/portal solution providers. 7 The Kahzam Standard Portal This portal configuration will be available to any Web user. It will include the following features and capabilities: Multimedia Center – built around a full-featured media player. It will be able to play streaming video and audio, live Webcasts and Podcasts, as well as advertising and other commercial messages. Search Center – a full-service Internet search engine that displays search criteria, search results, sponsored results and Kahzam classified ads and other advertising. Shopping Center – populated with Kahzam “standard” stores, as well as user-selected stores, it includes a shopping comparison engine. Deal Center – a clearing house for advertiser, sponsor and store discounts and special offers. It also provides access to a Kahzam community discount/rewards program. News Center - with access to user-selected news sources and Kahzam standard news sources and program weekly/monthly pre-packaged content feeds. Financial Center – including user-selectable financial news and information sources and Kahzam standard sources. It incorporates a stock “ticker” and enables customized user portfolio. Weather Center – with coverage of user-selectable markets. Entertainment Center – with user-selectable local television/movie listings and remote DVR programming. Map Center – with user-selectable links to the user’s favorite map/directions service(s). Yellow Pages – with access to editions in user-selectable markets. Game Center – with a user-selectable game collection. Travel Center – with Kahzam standard and user-defined links to travel service home pages/account sign-in pages, a travel comparison engine and a booking engine. Real Estate Center – with Kahzam standard and user-defined links to major real estate site home pages/account sign-in pages. Job Center – with Kahzam standard and user-definable links to major job site home pages/account sign-in pages. Mail Center - with Kahzam’s full-service email system including real-time email alerts. Chat Center – with access to all Kahzam standard and user-created chat rooms and bulletin boards categorized and searchable by topic, geographic region, demographics, etc. IM Center – with user-definable links to favorite IM service(s) sign-in pages and access to Kahzam’s standard (cam capable) IM service. 8 Friend Center – with user-definable Kahzam “friends,” friend monitoring from user-selectable sites Opinion Center – with user-selectable survey/poll/quiz topics created by Kahzam. Profile Center – with user-uploadable pictures and profile information. Preference Center - one, central place for users to easily set up, customize, personalize and manage the entire portal experience. Help Center – with a text-based, online help index, as well as live/chat, email and auto-dial phone contact help capability. Wherever possible, these features will be purchased or licensed, off-the-shelf plug-ins that will be integrated into the portal system’s native programming. Approximately 40% of the standard features are already available through GroupMolinari’s Win Control division. The Kahzam White-Label Portal Each white-label portal can be branded with each Association’s unique logo and color scheme. Branding extends from the portal’s GUI and “skin” throughout the various internal navigation, feature and option menus, as well as content pages. In addition to the custom branding capability, there are several other important differences between Kahzam’s standard and white-label portals. These provide various tailored functionalities and content. They also provide additional, outstanding value to all stakeholders. Associations will be able to: · Deliver their own original “programming,” such as Webinars, Web teleconferences, “news” reports and legacy video programs, via the Multimedia Center · Create a virtual, Association-specific, secure, members-only Intranet for member-to-member communication and social networking · Operate proprietary e-stores in the Shopping Center via a comprehensive, branded e-commerce engine and offer e-stores to vendors, strategic allies, sponsors and key advertisers · Offer members-only discounts from the Association, its strategic partners, vendors, sponsors and advertisers via the Deal Center · Provide members with Association news and targeted breaking news along with weekly/monthly, pre-packaged news feeds from the Association in the News Center · Use their Job Center to post jobs available in the Association’s specific industry or interest area, as well as jobs available within the Association 9 · Offer the Community Center - a full-featured, members-only social network with page creation and management software, as well as member blog page creation and management software · Offer the Discussion Center - with user-definable links to favorite Association chat rooms, as well as the ability to create and manage moderated Association discussion groups and program real-time discussion alerts · Allow members to identify and monitor other logged-in Association members and Association friends via the Friend Center · Create and manage member-targeted surveys, polls and quizzes via the Opinion Center · Allow Association members to send general and targeted “HelpMe!” alerts via the Alert Center to arrange ad hoc brainstorming/problem-solving sessions in the members-only Discussion Center Kahzam will also provide a “backroom” that enables Association administrators to control and manage all of these capabilities and content. Portal Design The proposed Kahzam portal design will embrace the future. Indeed, the portal GUI will look more like a hand-held device than a Web page. It will adopt the clean, uncluttered attributes of an iPhone-like interface and allow the user’s specific needs to drive navigation, as well as the overall portal experience. The Kahzam standard portal GUI design maximizes the utility of the portal on advanced smart phones and computers alike. It also maximizes the available space for Kahzam branding and content, and revenue-generating advertising. 10 The PR and Marketing Plan Kahzam’s breakthrough product and marketing strategies will be promoted by a comprehensive, company-wide PR and marketing plan. Each of Kahzam’s two “lead” service markets: 1) Associations, association-like organizations and affinity groups, and 2) the privacy-focused Internet public. Each will have their own public and media relations programs. These will be based on and will support the company-wide program, but each will have the focus necessary for product and sales success. Kahzam will use a variety of media outreach strategies for image creation and positioning, as well as for the promotion of marketing-driven initiatives. Kahzam will be positioned as an authoritative industry voice in the rapidly-evolving search engine marketplace, as well as the emerging Web 2.0/3.0 person-to-person communications marketplace. Through the media, Associations and consumer markets will see Kahzam as their “first-choice” for making the most of their Internet experience. To do this, we will create a professional and bottom-line-focused PR-driven marketing communications campaign. The Strategic Development Plan sets forth the exhaustive, high-performance and cost-effective strategies and tactics that will be executed to achieve success. OUR PRODUCTS AND REVENUE STREAMS Kahzam’s primary revenue streams will be driven by independent, negotiated, revenue sharing agreements with each Association client or each association management company client. Revenue from general consumer use of the Kahzam public portal will become significant over time as Association members become loyal users outside of the Association space and as various marketing and public relations strategies begin to attract large numbers of new, individual users. Generating revenue is all about eyeballs. And Kahzam’s distinctive and comprehensive business model is designed to aggregate audiences both within the Association space and beyond. Revenue Streams There is an enormous potential for Kahzam e-commerce direct revenue and client revenue sharing opportunities. These include: · Association Advertising/Sponsorships · e-commerce and Affinity Marketing · Premium Content Subscriptions · Proprietary Databases 11 Additional, distinct streams that will help generate the revenue returns projected for Kahzam. These include: · Key word advertising · Proprietary classified box ads · Banner ads · Streaming video and audio ads · Sponsored social networking posts and pages · Sponsored outbound Association member alerts · Sponsored outbound Kahzam member alerts · Enhanced, premium services for Association Intranet/portal Web sites · Kahzam e-commerce · Packaging and reselling/renting/leasing database information gathered on Kahzam users and information gathered on Association members who use the Kahzam-provided Intranet/portals Enhanced Premium Services Kahzam also has an opportunity to develop and market a proprietary suite of superior privacy and security services to individual portal users. Because this is a speculative concept, the projected revenue from such a product has not been combined with the other revenue stream projections. However, a successful implementation of such a product has the potential to increase the projected revenue by as much as 60%. The Bottom Line Because of Kahzam’s initial primary focus on the Association and affinity group markets, we expect that wewill be able to efficiently and rapidly aggregate a large, diverse and captive universe of users. This audience will already be highly and precisely segmented and easily targetable by marketers seeking to connect with the individual members in each segment. As a result, Kahzam will be able to offer marketers unprecedented advertising, sponsorship and e-commerce opportunities. We believe that this level of targeted access and delivery will command a premium price that marketers will be eager to pay. 12 Our business model assures that our Association clients also share in these rewards, as well as the extended benefits and value the Kahzam portal provides to their members and stakeholders, and as a result we believe that we will have powerful partners which will work with us to establish and develop multiple revenue streams. We expect that our Association partners will carry their enthusiasm and loyalty from the Association community to Kahzam’s public portal and join growing numbers of other individual users who appreciate Kahzam’s superior search/portal experience and enhanced privacy and security features, and that a growing number of non-Association marketers will join them, as well. The Kahzam business model, combined with the comprehensive public relations and marketing support which we intend to provide, will empower a fusion of clients, marketers and users, anda continuous and growing revenue stream that we believe will drive Kahzam to profitability and success. Facilities Our corporate headquarters are located at 1515 South Federal Hwy., Suite 100, Boca Raton, FL 33432.We occupy 3500 square feet of space under a lease with an annual rental rate of $7991.67 that we occupy on a month-to-month basis.We believe that these facilities are adequate for our present level of operations. Employees As of September 1, 2009, we employed 7 full-time employees and no part-time employees, excluding employees and consultants of any affiliated companies that are not at least 50%-owned subsidiary companies of ours.None of our employees is subject to a collective bargaining agreement and we believe that relations with our employees are very good. Legal Proceedings We are not involved in any pending or threatened material litigation or other material legal proceedings. Risk Factors Our business involves significant risks and uncertainties, many of which are beyond our control, and any investment in our common stock involves a high degree of risk.Discussed below are many of the material risk factors faced by us that may have an impact on our future results. 13 RISKS ASSOCIATED WITH OUR COMPANY Because our auditors have issued a going concern opinion, there is substantial uncertainty that we will continue operations in which case you could lose your investment. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an ongoing business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. As such we may have to cease operations and you could lose your investment. Our market place is very competitive. Failure to successfully compete could harm our business. We face intense competition in the search engine and Web portal industry.Many other competitors are well established, have greater resources and have a name and brand recognition. These companies also have customer bases that are much larger than ours. We cannot be sure that our targeting of affinity group customers will be successful in differentiating our services from those offered by our much larger competitors. We lack an operating history and have losses that we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we will cease operations and you will lose your investment. We were incorporated in July, 2007, but did not commence our current business operations until May, 2009 following our merger with Kahzam, IncAccordingly, we have had a very limited operating history upon which an evaluation of our future success or failure can be made.Our ability to achieve and maintain profitability and positive cash flow is dependent upon, among other things, our ability to raise sufficient capital to fund the expansion of our business operations, our ability to attract customers who will buy our services from us, and our ability to generate revenues through the sale of our services. Based upon current plans, we expect to increase our revenues from operations during the balance of this calendar year and thereafter.However,we cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues will cause you to lose your investment. If we do not make a profit, we may have to suspend or cease operations. Since we are small company and do not have significant capital, we must limit the marketing our services. The sale of services is how we will initially generate revenues. Because we will be limiting our marketing activities, we may not be able to attract enough customers to operate profitably. If we cannot operate profitably, we may have to suspend or cease operations.If our Offering is successfully completed, we intend to significantly increase our marketing activities and capabilities. 14 RISKS ASSOCIATED WITH OUR COMMON STOCK: Because there is a limitedpublic trading market for our common stock, you may not be able to resell your stock. There is currently a limited public trading market for our common stock on the OTC Bulletin Board market (Symbol: KHZM).There can be no assurance that a public market for our securities will continue, or that in the future our securities may be traded on a national exchange. Because the SEC imposes additional sales practice requirements on brokers who deal in our shares that are penny stocks, some brokers may be unwilling to trade them. This means that you may have difficulty reselling your shares and this may cause the price of our shares to decline. Our shares would be classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 and the rules promulgated thereunder which impose additional sales practice requirements on brokers/dealers who sell our securities in this offering or in the aftermarket. For sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement prior to making a sale for you. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of our shares to decline. FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock. The FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may have the effect of reducing the level of trading activity and liquidity of our common stock.
